_

oO Oo NN DN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NEYHART,
ANDERSON, FLYNN &
GROSBOLL

 

ATTORNEYS AT LAW

 

Case 4:19-cv-06650-DMR Document1 Filed 10/16/19 Page 1 of 7

BENJAMIN K. LUNCH, Bar No. 246015

TANISHA M. SHAFER (ARATA), Bar No. 280588

NEYHART, ANDERSON, FLYNN & GROSBOLL

369 Pine Street, Suite 800

San Francisco, CA 94104

Tel: (415) 677-9440

Fax: (415) 677-9445

Email: blunch@neyhartlaw.com
tarata@neyhartlaw.com

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

NORTHERN CALIFORNIA ELECTRICAL Case No.
WORKERS PENSION TRUST; SAN
FRANCISCO ELECTRICAL INDUSTRY
APPRENTICESHIP AND TRAINING COMPLAINT
TRUST; SAN FRANCISCO ELECTRICAL
WORKERS HEALTH AND WELFARE
TRUST; SAN FRANCISCO ELECTRICAL
CONTRACTORS ASSOCIATION, INC.;
NATIONAL ELECTRIC BENEFIT FUND;
NATIONAL ELECTRICAL INDUSTRY
FUND; ELECTRICAL INDUSTRY
SERVICE BUREAU, INC.;
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL 6; and
JOHN DOHERTY as Trustee for each Plaintiff
Trust Fund except for Plaintiffs NATIONAL
ELECTRIC BENEFIT FUND and
NATIONAL ELECTRICAL INDUSTRY
FUND, and as agent for NATIONAL
ELECTRIC BENEFIT FUND and
NATIONAL ELECTRICAL INDUSTRY
FUND,

Plaintiffs,
Vv.

THREE BROTHERS ELECTRICAL
CONTRACTORS and ALEX JONES,

 

Defendants.

 

 

COMPLAINT
Case No.

 
&

Oo CO SN DR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NEYHART,
ANDERSON, FLYNN &

GROSBOLL
ATTORNEYS AT LAW

 

 

Case 4:19-cv-06650-DMR Document1 Filed 10/16/19 Page 2 of 7

 

Plaintiffs allege:
I.
JURISDICTION AND PARTIES
1, Jurisdiction. This is an action to collect unpaid contributions to multi-employer

benefit plans pursuant to a Collective Bargaining Agreement (“CBA”). It is also an action to enforce
the terms of multi-employer benefit Trust Agreements, specifically the terms requiring an employer
to make contributions to the Plaintiffs. Jurisdiction is pursuant to the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(e), 29 U.S.C. § 1145 and the Labor Management
Relations Act, 1947 (““LMRA”), 29 U.S.C. § 185(c).

2. Venue. Venue is appropriate in this District as the Plaintiff Plans are administered in
this District (San Francisco), and the breach took place in this District. 29 U.S.C. § 1132(e)(2); 29
US.C. § 185(a).

3. Parties. Plaintiff INTERNATIONAL BROTHERHOOD OF ELECTRICAL
WORKERS LOCAL 6, hereafter referred to as the “Union” or “Local 6,” is a labor union and the
collective bargaining agent for electricians and apprentice electricians employed by employers that
are bound to Collective Bargaining Agreements. Plaintiffs NORTHERN CALIFORNIA
ELECTRICAL WORKERS PENSION TRUST (“Pension Trust”), SAN FRANCISCO
ELECTRICAL INDUSTRY APPRENTICESHIP AND TRAINING TRUST (“Apprenticeship
Trust”), SAN FRANCISCO ELECTRICAL WORKERS HEALTH AND WELFARE TRUST
(“Health and Welfare Trust”), NATIONAL ELECTRIC BENEFIT FUND (“NEBF”), and
NATIONAL ELECTRICAL INDUSTRY FUND (“NEIF”) will be collectively referred to as “the
Trust Funds” or “Plaintiffs”. Plaintiff SAN FRANCISCO ELECTRICAL CONTRACTORS
ASSOCIATION, INC. (““SFECA”) is an employer association.

4. ELECTRICAL INDUSTRY SERVICE BUREAU, INC. (“EISB” or “EISB, Inc.”) is

now, and was at all times relevant to this action, a Labor Management Cooperation Committee

 

COMPLAINT 1
Case No.

 
kh WwW NN

Oo CO ~~ TI ND WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NEYHART,
ANDERSON, FLYNN &

GROSBOLL
ATTORNEYS AT LAW

 

 

Case 4:19-cv-06650-DMR Document1 Filed 10/16/19 Page 3 of 7

established under the Labor Management Cooperation Act of 1978 and a non-profit California
corporation doing business in the City and County of San Francisco, State of California. Plaintiff
EISB is the administrator and collection agent for the Trust Funds and related entities. Each of the
Trust Funds is a multi-employer employee benefit plan created pursuant to the LMRA, 29 U.S.C. §
141 et seq and is jointly trusteed (management and union) employee benefit trust funds governed by
ERISA, 29 U.S.C. § 1001 et seq. Employers make contributions to the Trust Funds pursuant to the
requirements of their collective bargaining agreement with Local 6, and other relevant agreements
(collectively referred to as “Agreement”). Local 6 is a separate legal entity from the Trust Funds.

5. Plaintiff JOHN DOHERTY is a trustee and fiduciary of each trust, except NEBF and
NEIF; Mr. Doherty is an agent for those funds. Mr. Doherty is also the Business Manager of Local
6. As such, Mr. Doherty is a fiduciary of the Trust Funds within the meaning of ERISA. As a
Trustee, Mr. Doherty has the duty, jointly exercised with the other Trustees of those funds, to
administer the Trust Funds for the exclusive benefit of the covered employees in accordance with the
applicable law, the CBA, and the terms of each of the Trust Funds’ written Trust Agreements. That
fiduciary duty includes the collection of unpaid employer contributions and related losses.

6. Defendant THREE BROTHERS ELECTRICAL CONTRACTORS (“THREE
BROTHERS” or “TBE”) is a sole proprietorship doing business with State Contractor’s License No.
885548. Defendant ALEX B. JONES is THREE BROTHERS’ sole owner.

7. Defendant TBE is engaged in electrical work in San Francisco County, California,

29 66

and as such has been an “employer” “engaged in commerce or in any industry or activity affecting
commerce” within the meaning of 29 U.S.C. §§ 1002-1003.

H

//

//

 

COMPLAINT 2
Case No.

 
KK WwW WN

co SO NN HD WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NEYHART,
ANDERSON, FLYNN &

GROSBOLL
ATTORNEYS AT LAW

 

 

Case 4:19-cv-06650-DMR Document1 Filed 10/16/19 Page 4 of 7

II.
FACTS

8. Defendant TBE is signatory to the CBA between Local 6 and the San Francisco
Electrical Contractors Association, Inc., and bound to the Trust Agreements establishing each of the
Trust Funds.

9. An employer who agrees to be bound to the CBA also agrees to be bound to the
applicable Trust Agreements.

10. The terms of the CBA require Defendant TBE to make timely monthly contributions
to the Trust Funds for fringe benefits for covered employees.

11. Under both the CBA and applicable Trust Agreements, an employer who fails to
make timely contributions to the Trust Funds is liable to the Trust Funds for all unpaid contributions,
liquidated damages, interest on the delinquent amount accrued, reasonable attorneys’ fees and
collection costs. See 29 U.S.C. § 1132(g)(2).

12. Defendant TBE failed to make required contributions to the Trust Funds during the
relevant period of statute of limitations pursuant to the appropriate CBA and/or Trust Agreements,
and therefore owes the Trust Funds fringe benefit contributions. See 29 U.S.C. § 1145. As of the
date of this filing, TBE has not submitted the September 2019 transmittal report, and therefore owes
the Trust Funds fringe benefit contributions for any work it performed in September 2019. In
addition, any contributions discovered underreported or not reported pursuant to a future audit, or
other review of records, will be owed to the Trust Funds.

13. | Defendant TBE also owes the Trust Funds liquidated damages for the untimely paid
and unpaid contributions for the October 2018 through August 2019 work months, for the September
2019 work month (for any amounts discovered owed), and for any additional work months for which
TBE has been late with its contributions.

//

COMPLAINT 3
Case No.

 

 
kk WwW be

Oo ea NY HD Ns

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NEYHART,
ANDERSON, FLYNN &

GROSBOLL
ATTORNEYS AT LAW

 

 

Case 4:19-cv-06650-DMR Document1 Filed 10/16/19 Page 5 of 7

Il.
FIRST CLAIM
(ERISA - 29 U.S.C. § 1145) against Defendant TBE

14. Plaintiffs incorporate by reference and reallege the paragraphs above as if set out in
full.

15. Jurisdiction. This is an action to collect unpaid contributions found owing to a multi-
employer benefit plan pursuant to the terms of the CBA and Trust Agreements. Jurisdiction is
pursuant to ERISA, 29 U.S.C. § 1132(e) and § 1145.

16. Defendant TBE’s action constitutes a failure of an employer to make timely
contributions to a multi-employer plan pursuant to 29 U.S.C. § 1145.

17. Plaintiffs are entitled to all unpaid contributions, liquidated damages, interest,
reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g)(2), the CBA and applicable
Trust Agreements.

IV.

SECOND CLAJM
(LMRA - 29 U.S.C. § 185) against Defendant TBE

18. Plaintiffs incorporate by reference and reallege the paragraphs above as if set out in
full.

19. Jurisdiction. This is an action to enforce a CBA pursuant to 29 U.S.C. § 185.

20. Defendant TBE’s failure to pay contributions and liquidated damages owing breached
the CBA to Plaintiffs’ detriment. Plaintiffs are entitled to all unpaid contributions, liquidated
damages, interest, reasonable attorneys’ fees and costs pursuant to the CBA and applicable Trust
Agreements.

21. The Trust Funds are entitled to pursue this claim as third party beneficiaries to the
Trust Agreements. See Schneider Moving & Storage Co. v. Robbins, et al. (1984) 466 U.S. 364 and

Local 342 Apprenticeship & Training Trust v. Babcock & Wilcox (9th Cir. 2005) 396 F.3d 1056.

 

COMPLAINT 4
Case No.

 
kk WW N

oOo CO VN DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NEYHART,
ANDERSON, FLYNN &

GROSBOLL
ATTORNEYS AT LAW

 

 

Case 4:19-cv-06650-DMR Document1 Filed 10/16/19 Page 6 of 7

THIRD CLAIM
Request for Injunctive Relief (Audit Order)

22. Plaintiffs incorporate by reference and reallege the paragraphs above as if set out in
full.

23. Pursuant to the CBAs and applicable Trust agreements, Plaintiffs are authorized to
conduct an audit of the payroll books and records of employers. See Cent. States, Se. and Sw. Areas
Pension Fund, et al. v. Cent. Transp., Inc. (1985) 472 U.S. 559.

24. Defendants have refused to cooperate with the Trust Funds’ auditors for the purpose
of conducting an audit. Defendants have failed to provide responsive records and information
regarding requested records after Plaintiffs’ auditors made multiple requests to access the records
and information regarding the records.

25. Plaintiffs are entitled to an order compelling Defendants to cooperate with the Trust
Funds’ auditor and provide the pertinent documents and information. Plaintiffs are also entitled to
an order requiring payment of all unpaid contributions, liquidated damages, and prejudgment interest
disclosed from the audit.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray judgment against Defendants, joint and severally, as follows:

1. For unpaid fringe benefit contributions in an amount according to proof;

2. For liquidated damages according to proof;

3. An order requiring production of transmittals that were not submitted;

4. An order requiring Defendants to cooperate with the Trust Funds’ auditor and provide

pertinent documents and information;

 

5. For prejudgment interest according to proof;

6. For reasonable attorneys’ fees, costs of suit and further amounts according to proof;
COMPLAINT 5
Case No.

 
a

~~) DA ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NEYHART,
ANDERSON, FLYNN &

GROSBOLL
ATTORNEYS AT LAW

 

 

Case 4:19-cv-06650-DMR Document1 Filed 10/16/19 Page 7 of 7

7. For such equitable relief as this court deems just and proper; and

8. For such other and further relief as this court deems just and proper.

Dated: October 16, 2019

Respectfully submitted,

/s/ Tanisha M. Shafer (Arata)

Benjamin K. Lunch

Tanisha M. Shafer (Arata)
NEYHART, ANDERSON, FLYNN &
GROSBOLL

Attorneys for Plaintiffs

 

COMPLAINT
Case No.

 
